              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00090-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                      ORDER
                                )
HAROLD ROBERT RATTLER,          )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 44].

      The Defendant, through counsel, moves the Court for leave to file an

unredacted Sentencing Memorandum [Doc. 41] under seal in this case. For

grounds, counsel states that the unredacted portions of the memorandum

contain sensitive information that if made publicly available could threaten

the safety of the Defendant and his family members. [Doc. 44].

            Before sealing a court document, the Court must “(1) provide

public notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

September 19, 2019, and it has been accessible to the public through the

Court’s electronic case filing system since that time. In addition to filing his

motion, the Defendant also filed a redacted version of the memorandum that

is accessible to the public. [See Doc. 44-1]. Further, the Defendant has

demonstrated that the unredacted memorandum contains sensitive

information concerning the Defendant and that the public’s right of access to

such information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.

Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing

of the Sentencing Memorandum is necessary to protect the Defendant’s

privacy interests.

      Upon review of the Defendant’s unredacted Sentencing Memorandum,

the Court finds that the unredacted portions of the Sentencing Memorandum

contain case material and information of the nature that is ordinarily sealed

and appropriate to be shielded from public access. See United States v.

Harris, 890 F.3d at 492.


                                       2
        Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted Sentencing Memorandum under

seal.

        IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 44] is GRANTED, and the Defendant’s

Sentencing Memorandum [Doc. 41] shall be filed under seal and shall remain

under seal until further Order of the Court.

        IT IS SO ORDERED.
                                   Signed: September 24, 2019




                                       3
